Case 4:19-cr-40018-SOH Document 65                Filed 06/03/21 Page 1 of 3 PageID #: 172




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                     PLAINTIFF


      v.                           4:19CR40018 SOH


LONNIE JOSEPH PARKER                                                      DEFENDANT

 MOTION FOR COURT’S CONSENT TO TAKE DEPOSITION OF WITNESS

      Comes the Defendant, Lonnie Joseph Parker, through his attorneys Jeff

Rosenzweig and John Wesley Hall Jr., and for his MOTION FOR COURT'S CONSENT

TO TAKE DEPOSITION OF WITNESS states:

      1.     In accordance with Rule 15 of the Federal Rules of Criminal Procedure,

Parker seeks to take the deposition of Dr. Donald Duncan in order to preserve Dr.

Duncan’s testimony for the trial of this matter.

      2.       Parker submits that taking the deposition of Dr. Duncan presents

exceptional circumstances and is in the interest of justice for these reasons:

       Dr. Duncan is 85 years old and suffers from various maladies to be

           expected in persons of that age.

       Dr. Duncan was associated with Dr. Parker in the practice of medicine

           at Dr. Parker’s clinic during at least part of the time period alleged in


                                              1
Case 4:19-cr-40018-SOH Document 65                Filed 06/03/21 Page 2 of 3 PageID #: 173




           the indictment and is otherwise in a position to note his observations

           on Dr. Parker’s practice of medicine in general and on some of the

           patients at issue in particular.

       Considering Dr. Duncan’s age, condition and that the trial is

           scheduled for March, 2022—some nine months away—it is necessary

           for Dr. Parker’s defense that Dr. Duncan’s testimony be preserved in

           the event that Dr. Duncan is unavailable in March, 2022.

      3. Undersigned counsel Rosenzweig has conferred with AUSA Anne Gardner

on this issue and is able to state that an agreement has been reached to take Dr.

Duncan’s video deposition at 10 a.m. on July 9, 2021, in an appropriate room at the

United States Courthouse in Texarkana. This motion thus seeks the Court’s consent

to the deposition under Rule 15(h), F.R.Crim.P.

      4. In the highly unlikely event that this agreement has been misunderstood or

misstated, Parker seeks an order of this Court under Rule 15(a)(1) to depose Dr.

Duncan at the time and place and under the circumstances set forth in the preceding

paragraph.

      5.     At this point, it is not believed that Dr. Duncan is in possession of an

unprivileged material. In the event that he may be, Parker seeks an order of the court

permitting him to issue a subpoena duces tecum for any such “book, paper, document,

                                              2
Case 4:19-cr-40018-SOH Document 65           Filed 06/03/21 Page 3 of 3 PageID #: 174




record, recording, or data.”

      WHEREFORE, Parker prays that this Court grant its consent to the deposition

of Dr. Duncan under Rule 15; that the deposition be ordered if consent turns out to

have been misunderstood; and that a subpoena duces tecum for relevant materials be

authorized.

                                 LONNIE JOSEPH PARKER



                                 JEFF ROSENZWEIG
                                 Ark. Bar No. 77115
                                 300 Spring St., Suite 310
                                 Little Rock, AR 72201
                                 (501) 372-5247
                                 (501) 376-0770 (fax)
                                 jrosenzweig@att.net

                                 JOHN WESLEY HALL
                                 Ark. Bar No. 73047
                                 1202 Main Street; Suite 210
                                 Little Rock, Arkansas 72202-5057
                                 (501) 371-9131 / fax (501) 378-0888
                                 ForHall@aol.com

                                 Attorneys for Defendant




                                         3
